DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/810,549. Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 3/5/2020.
Claims 1-7 are currently pending and have been examined.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/28/2019. It is noted, however, that applicant has not filed a certified copy of the IN201921012226 application as required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to due to minor informalities. 
Line 2 “an organisation” should read “an organization” 
Line 8 “a pre determined” should read “a pre-determined”
Claim 3 is objected to due to the minor informalities. 
Line 1 and 2 “…comprises of details of item, its quantity, its price and preferred vendor” should read “…comprises: details of an item, a quantity of the item, a price of the item and a preferred vendor”

Line 2 “are at least one selected from” should read “at least one of”
Claim 5 is objected to due to minor informalities.
Line 1 “are self learning” should read “are self-learning”
Claim 6 is objected to due to minor informalities. 
Line 2 “are at least one selected from” should read “at least one of”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “consisting of a tiered pricing catalogue module.” It is unclear what consists of a tiered pricing catalogue module. The method? The organization? The requisitions? The limitation will be interpreted as an organization having a tiered pricing catalogue wherein the pricing changes as the quantity changes. It is further unclear what is 
Claim 1 recites the limitation “the aggregated requisitions.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the plurality of users.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a plurality of departments.”  It is unclear whether a plurality of departments refers to “a plurality of business departments in an organization” as recited in the preamble, or if this is a new plurality of departments. The limitation will be interpreted as any plurality of departments. 
Claim 1 recites the limitation “from a plurality of departments.” Is the procurement requisition from a plurality of departments? Or is “one of” the plurality of users “from a plurality of departments”? Or are the plurality of users “from a plurality of departments”? The limitation will be interpreted as the plurality of users are from a plurality of departments. 
Claim 1 recites the limitation “the raised procurement requisitions.” There is insufficient antecedent basis for this limitation in the claims. 
Claim 1 recites the limitation “the approved requisitions.” There is insufficient antecedent basis for this limitation in the claims. 
Claim 1 recites the limitation “for same item and services.” It is unclear what is meant by aggregating “for same item and services.” This limitation will be interpreted as aggregating requisitions containing orders of the same item or service.
Claim 1 recites the limitation “at least one single purchase order.” It is unclear whether at least one single purchase order refers to the “at least one purchase order” as recited in the 
Claim 1 recites the limitation “a plurality of decision rules and criteria” (Line 11-12). It is unclear whether the decision rules and criteria are the same as mentioned earlier in the claim (Line 9) or if these are new decision rules and criteria. The limitation will be interpreted as any decision rules and criteria.
Claim 1 recites the limitation "the aggregated quantity." There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation “the availability.” There is insufficient antecedent basis for this limitation in the claims. 
Claims 2-7 inherit the deficiencies of the independent claim.
Claim 2, 4 and 6 recite the limitation “the decision rules and criteria.” It is unclear whether the decision rules and criteria refer to the decision rules and criteria recited in the “accumulating” step of claim 1 or the “aggregating” step of claim 1, or both. The limitation will be interpreted as any decision rules and criteria. 
Claim 4 recites the limitation “the item.” There is insufficient antecedent basis for this limitation in the claims. 
Claim 5 recites the limitation “the system.” There is insufficient antecedent basis for this limitation in the claims. The claim further recites “manual aggregations are entered.” Manual aggregations of what? The limitation will be interpreted as a user manually entering requisitions. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computer implemented method for aggregation of a plurality of procurement requisitions from a plurality of business departments in an organization consisting of a tiered pricing catalogue module so as to process the aggregated requisitions into at least one purchase order, comprising the steps of:
raising a procurement requisition for procuring items and services by one of the plurality of users from a plurality of departments in a requisition form;
approving the raised procurement requisitions by a hierarchy of work flow;
accumulating the approved requisitions in at least one folder for a pre-determined gestation period based on a plurality of decision rules and criteria;
aggregating the approved procurement requisitions from plurality of users for same item and services into at least one single purchase order based on a plurality of decision rules and criteria;
placing the purchase order with the aggregated quantity of the procurement requisitions with at least one corresponding supplier; and
checking the availability for tiered pricing catalogue module and availing bulk discount from the supplier for the aggregated procurement requisitions.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is implemented on a computer, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “raising, approving, accumulating, aggregating, aggregating, placing, checking and availing” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. aggregating the approved procurements requisitions, placing the purchase order) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. accumulating the approved requisitions) see Versata, OIP Techs

Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter.  
Claims 2-7 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the heuristic patterns are self-learning patterns by the system to aggregate requisitions when manual aggregations are entered. (sales activities, transmitting data over a network, a human can create/follow heuristic rules, using the specification example of pens [0015] a human can realize/determine that the pattern is ordering pens, stating that patterns are self-learned by a system is recited in a generic manner and only generically links the abstract idea into a particular technological environment).

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0077932 A1 to Mukai in view of U.S. Patent No. 5,615,109 to Eder.

Regarding Claim 1, Mukai discloses a computer implemented method for aggregation of a plurality of procurement requisitions from a plurality of business departments in an organization consisting of a tiered pricing catalogue module so as to process the aggregated requisitions into at least one purchase order, comprising the steps of ([0086] When the order deadline date has passed, the server 2 fixes, as order sheet data, the data accumulated in the database 5, aggregates the orders for each product to obtain the total quantity of each product, and outputs order sheet data in the form of, for example, hard copy for use in ordering products from a product supplier or a wholesaler; [0087] The program for executing the product purchase method of the present invention described above; [0057] a shop, such as a cooperative [Figure 1 shows a cooperative buying organization which is interpreted to be an organization, the groups  of members are interpreted to be business departments, the cooperative purchases from wholesalers and manufacturers]):
raising a procurement requisition for procuring items and services by one of the plurality of users from a plurality of departments in a requisition form ([0005] a cooperative association (hereinafter referred to as a shop) registers groups of multiple members and general members such as personal contractors (hereinafter referred to as users), and periodically distributes, to these users, product catalogs and order sheets which may be printed materials listing the products [group members are interpreted to be in charge of different departments; order ;
approving the raised procurement requisitions by a hierarchy of work flow ([0007] the shop collects the orders from the users, and processes the orders using a proprietary order reception system [the shop processing the orders is interpreted to be approving the procurement requisitions; in order to place an order the procurement requisition has to be approved]; [0004] FIG. 1…cooperative buying system collects orders from members who belong to particular groups, or general members who do not belong to any group, for each periodical deadline date established for ordering products and collecting money, collectively requests production on order and delivery, and collectively delivers the products to the contracting groups and collects money therefrom [collecting orders from members before a deadline then ordering products is interpreted to be a hierarchy of work flow]; [0064] At step 602, the leader collects the order sheets from the group members, aggregates the orders, and inputs the aggregated results in predetermined fields in the displayed web order sheet [this series of steps is interpreted to be a “hierarchy of workflow” because the group members must first submit order sheets to the leader, the leader ;
accumulating the approved requisitions in at least one folder for a pre-determined gestation period based on a plurality of decision rules and criteria ([0026] a database [folder]…for storing order sheet data for each user…for updating said order sheet data via said network, means for inhibiting the updating of said order sheet data after a predetermined date, means for aggregating said order sheet data of all users by summing up the quantities of ordered products for each type of the ordered products to obtain aggregated data after said predetermined date, and means for fixing, as order data, said order sheet data for each of said users and said aggregated data after said predetermined date [allowing order sheets (procurement requisitions) to be saved in database (folder) and accumulate until a predetermined date (gestation period); the predetermined date is interpreted to be a decision rule/criteria that has been set]; [0031] updating said order sheet data via said network may be performed by the users at any time before a predetermined date is reached…order sheet data can be referred to by the users at any time; [0032] inhibiting the updating of said order sheet data after a predetermined date [updating the data sheet, ability to refer to a datasheet at any time, and inhibiting the updating of the datasheet after a predetermined date are interpreted to be a plurality decision rules and criteria]; see also [0058]]);
aggregating the approved procurement requisitions from plurality of users for same item and services into at least one single purchase order based on a plurality of decision rules and criteria ([0086] product purchase system of the present invention shown in FIG. 18, an order reception status recognition program is invoked periodically or as needed to get hold of the progress of order reception status. When the order deadline date has passed [decision rule ;
placing the purchase order with the aggregated quantity of the procurement requisitions with at least one corresponding supplier ([0086] aggregates the orders for each product to obtain the total quantity of each product, and outputs order sheet data in the form of, for example, hard copy for use in ordering products from a product supplier or a wholesaler, or transmits the order sheet data as needed [placing the order]; see also [0053], [0073], Figure 10 element 1006).

But does not explicitly disclose checking the availability for tiered pricing catalogue module and availing bulk discount from the supplier for the aggregated procurement requisitions.  
Mukai does disclose purchasing products from wholesalers ([0021] manufacturing of products is entrusted or the products are stocked after an order is received ) which suggests checking the availability for tiered pricing catalogue module for the aggregated procurement requisitions]).
Eder, on the other hand, teaches checking the availability for tiered pricing catalogue module and availing bulk discount from the supplier for the aggregated procurement requisitions ((Col 5 Ln 6-13) Most companies [suppliers] have more than one type of discount available from their different vendors…The discount options may include: quantity discounts for individual items, volume discounts based on the total committed volume or volume discounts based on the total ordered volume or some combination of the two or on purchases of specific product mixes or product combinations; (Col 62 Ln 6-20) software in the block determines if the reductions in purchase price and order costs that result from increasing order quantities to the vendor specified price break levels are sufficient to offset the increase in inventory carrying cost for the item. The example shown below illustrates the specifics of the calculation [table shows that as item quantity goes up, unit price goes down which is due to a bulk discount from the supplier]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Mukai, availing bulk discount from the supplier, as taught by Eder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 


Regarding Claim 2, Mukai and Eder teach the method of claim 1. 
Mukai does not explicitly disclose wherein the decision rules and criteria are user configurable.
Eder, on the other hand, teaches wherein the decision rules and criteria are user configurable ((Col 6 Ln 56-62) It is not uncommon for a user to have strategic or qualitative reasons for choosing one vendor over another in the purchase of a specific item--even if the price for buying from that vendor is higher. Restricting vendor selection for an item using the system described by Katz & Sedrian would require the user to develop a constraint and enter it into the specialized system before processing begins [user developed constraint is interpreted to be a rule that a user can configure]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Mukai, wherein the decision rules and criteria are user configurable, as taught by Eder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in 

Regarding Claim 3, Mukai and Eder teach the method of claim 1. 
Mukai discloses wherein the requisition form comprises of details of item, its quantity, its price ([0065] FIG. 8 illustrates a format of the order sheet to be used for general members who do not belong to any group. In the order sheet shown in FIG. 8, product name, quantity, total amount of money for each product, and grand total are indicated; [0067] The shop orders products from the product supplier based on the fixed order sheet data [order sheet determines what product supplier is ordered from, this is interpreted to having the order sheet say which product supplier is chosen (preferred vendor]).
Mukai does not explicitly disclose a preferred vendor.
Eder, on the other hand, teaches preferred vendor ((Col 6 Ln 54-62) The system has no simple mechanism for allowing the user to restrict the purchase of an item to a particular vendor. It is not uncommon for a user to have strategic or qualitative reasons for choosing one vendor over another in the purchase of a specific item--even if the price for buying from that vendor is higher. Restricting vendor selection for an item using the system described by Katz & Sedrian would require the user to develop a constraint and enter it into the specialized system before processing begins [a vendor constraint is interpreted to be a preferred vendor]; see also (Col 28 Ln 30-33)).
a preferred vendor, as taught by Eder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukai, to include the teachings of Eder, in order to satisfy the financial constraints forecast by the system and user specified constraints (Eder (Col 1 Ln 9-15)).

Regarding Claim 7, Mukai and Eder teach the method of claim 1. 
Mukai does not explicitly disclose wherein the tiered pricing catalogue module has a plurality of catalogues having a plurality of prices for the same item based on volume and quantity.
Eder, on the other hand, teaches wherein the tiered pricing catalogue module has a plurality of catalogues having a plurality of prices for the same item based on volume and quantity ((Col 62 Ln 6-20) software in the block determines if the reductions in purchase price and order costs that result from increasing order quantities to the vendor specified price break levels are sufficient to offset the increase in inventory carrying cost for the item. The example shown below illustrates the specifics of the calculation [table shows that as item quantity/volume goes up, unit price goes down which is due to a bulk discount from the supplier]).
a plurality of catalogues having a plurality of prices for the same item based on volume and quantity, as taught by Eder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukai, to include the teachings of Eder, in order to satisfy the financial constraints forecast by the system and user specified constraints (Eder (Col 1 Ln 9-15)).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0077932 A1 to Mukai in view of U.S. Patent No. 5,615,109 to Eder in further view of U.S. Patent Application Publication No. 2019/0114693 A1 to Zhang.

Regarding Claim 4, Mukai and Eder teach the method of claim 1. 
However, the combination of Mukai and Eder does not explicitly teach wherein the decision rules and criteria for aggregation of procurement requisitions are at least one selected from category and sub category of items which are required to be purchased, business units of same location and region, urgency for procuring the item, supplier marked in the requisition form and heuristic patterns.
wherein the decision rules and criteria for aggregation of procurement requisitions are at least one selected from category and sub category of items which are required to be purchased, business units of same location and region, urgency for procuring the item, supplier marked in the requisition form and heuristic patterns ([0031] rules [decision rules and criteria] based on past user overrides of one or more system populated purchase rules…the machine learning algorithm may further be configured to generate one or more system populated purchase rules based on existing user configured purchase rules. For example, if the user inputted a rule that restricts the purchase of high sodium snack food, the system may also generate a similar rule for prepared food. In some embodiments, machine learning algorithm may aggregate purchase request rejections/approvals, group purchases, and/or user inputted rules to look for patterns and commonalities to generate/populate new rules and/or modify existing rules [looking for patterns to generate/modify existing rules is interpreted to be decision rules and criteria for aggregating procurement requisitions being based off of heuristic patterns]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Mukai, the decision rules and criteria for aggregation of procurement requisitions are at least one selected from category and sub category of items which are required to be purchased, business units of same location and region, urgency for procuring the item, supplier marked in the requisition form and heuristic patterns, as taught by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 


Regarding Claim 5, Mukai, Eder and Zhang teach the method of claim 4. 
Zhang further teaches wherein the heuristic patterns are self-learning patterns by the system to aggregate requisitions when manual aggregations are entered ([0031] the machine learning algorithm [self-learning] may modify rules based on past user overrides [manual entry] of one or more system populated purchase rules…the machine learning algorithm may further be configured to generate one or more system populated purchase rules based on existing user configured purchase rules. For example, if the user inputted a rule that restricts the purchase of high sodium snack food, the system may also generate a similar rule for prepared food. In some embodiments, machine learning algorithm may aggregate purchase request rejections/approvals, group purchases, and/or user inputted rules to look for patterns and commonalities to generate/populate new rules and/or modify existing rules [Examiner Note: While prior art was applied, the Examiner notes that the recited “self-learning patterns by the system to aggregate requisitions when manual aggregations are entered” does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of “when manual aggregations are entered” represents a conditional limitation not necessarily performed.  The limitations are thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C]))]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Mukai, heuristic patterns are self-learning patterns by the system to aggregate requisitions when manual aggregations are entered, as taught by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukai, to include the teachings of Zhang, in order to use machine learning to look for patterns to generate new rules in group purchases motivation (Zhang, [0031]).

Regarding Claim 6, Mukai and Eder teach the method of claim 1. 
However, the combination of Mukai and Eder does not explicitly teach wherein the decision rules and criteria for deciding the gestation period are at least one selected from category and sub category of items which are required to be purchased, business units of same location and region, urgency for procuring the items, supplier marked in the requisition and heuristic patterns.
Zhang, on the other hand, teaches wherein the decision rules and criteria for deciding the gestation period are at least one selected from category and sub category of items which are required to be purchased, business units of same location and region, urgency for procuring the items, supplier marked in the requisition and heuristic patterns ([0052] Common rules may comprise rules corresponding to the group's overall activity such as per-period [gestation period] spending, per-period item purchase count, etc. Logistics rules may correspond to rules related when and where items may be purchased, ordered, pickup, etc. In some embodiments, the logistics rules may be used to calculate cost-efficient logistic routes and cost-saving options for the shopping group. A rule enforcement system may then use the rules to automatically reject or approve purchase requests in shopping groups [spending pattern helps determine the decision rules and criteria per-period (gestation period)]; Examiner Note: The examiner notes that the phrase "decision rules and criteria for deciding the gestation period" is merely citing the intended result of the method.  The claimed invention must result in a procedural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art method is capable of obtaining the intended result, then it meets the claim]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Mukai, the decision rules and criteria for deciding the gestation period are at least one selected from category and sub category of items which are required to be purchased, business units of same location and region, urgency for procuring the items, supplier marked in the requisition and heuristic patterns, as taught by Zhang, since the claimed invention is merely a 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwu et al. (U.S. Publication No. 2020/0184543 A1) discloses receiving purchase orders and storing them for a window of time.
Phung (U.S. Publication No. 2013/0144689 A1) discloses tiered pricing for bulk buying from a vendor. 
Anderson (U.S. Publication No. 2010/0114713 A1) discloses a volume discount from a merchant and tiered pricing. 
Psota et al. (U.S. Publication No. 2015/0073929 A1) discloses a bulk discount from a supplier with machine learning based on patterns. 
Tang (U.S. Publication No. 2015/0095111 A1) discloses discounts from manufacturers and heuristics using machine learning-based approach. 

Appleyard et al. (U.S. Publication No. 2015/0058154 A1) discloses retrieving discounts and using self-learning patterns. 
Hoover et al. (U.S. Publication No. 2016/0155069 A1) discloses machine learning evolved from studying patterns and procurement of purchase requisitions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/ANNABELLE J LINCOLN/Examiner, Art Unit 4167     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625